       Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

SUSAN KAUTZER,

                               Plaintiff,                            OPINION AND ORDER
       v.
                                                                           20-cv-511-wmc
KILOLO KIJAKAZI, Acting Commissioner
for Social Security,

                               Defendant.


       Pursuant to 42 U.S.C. § 405(g), plaintiff Susan Kautzer seeks judicial review of a

final determination that she was not disabled within the meaning of the Social Security

Act. On appeal, plaintiff advances three arguments: (1) the Administrative Law Judge

(“ALJ”) erred in assessing the opinion evidence in the record; (2) the ALJ did not comply

with Social Security Administration guidance in assessing whether Kautzer’s chronic

fatigue syndrome (“CFS”) met or medically equaled a listing level requirement; and (3) the

ALJ failed to accurately evaluate Kautzer’s residual functional capacity (“RFC”), primarily

because of an allegedly flawed credibility assessment.1            After consideration of these

arguments, the court concludes for the reasons discussed below that the ALJ did not err in

her consideration of Kautzer’s application, and will affirm the decision of the

Commissioner.




1
 In her brief, plaintiff presented these arguments in a different order, but the court has rearranged
them here for clarity.
         Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 2 of 17




                                         BACKGROUND2

         On August 25, 2016, Kautzer filed an application for supplemental security income,

alleging a disability onset date of February 13, 2016. (AR at 108.) After her application

was denied initially and on reconsideration, she requested a hearing before an ALJ, which

was held on March 5, 2019. (AR at 108.) She was represented at the hearing by attorney

Dana Duncan. (AR at 108.) In her pre-hearing brief, she alleged that she suffered from

sensitization syndrome, somatic dysfunction, and fibromyalgia, but did not allege that any

listing had been met. (AR at 539-40.) Of note to this appeal, she did not allege that she

suffered from CFS. (AR at 539-40.)

         On February 13, 2016 -- Kautzer’s alleged onset date -- Kautzer suffered an accident

at work which allegedly caused a lower back injury. (AR at 601, 1087.) She was referred

to physical therapy by Scott Brown, PA-C, and the following month was cleared to return

to work. (AR at 601, 946.) After several physical therapy sessions she continued to report

pain (AR at 601), although in May of 2016 Heather Curtiss, M.D., noted that her alleged

pain appeared to be out of proportion with the objective exam findings (AR at 879).

         On November 21, 2016, state agency doctor Ronald Shaw, M.D., reviewed

Kautzer’s medical record as a part of the agency’s initial disability determination. He found

that Kautzer had two severe impairments, sprains and strains (all types) and disorders of

the back -- discogenic and degenerative, but found that her impairments did not meet or

equal a listing-level impairment.        (AR at 187-88.)      As for Kautzer’s RFC, Dr. Shaw

concluded that she could occasionally lift and/or carry 20 pounds, frequently lift and/or


2
    The following facts are drawn from the administrative record, which can be found at dkt. #17.

                                                  2
        Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 3 of 17




carry 10 pounds, could stand and/or walk for a total of about 6 hours in a workday, and

could sit for a total of about 6 hours in a workday. (AR at 189.) There was no evaluation

of Kauzter’s mental RFC at the initial level.

        On January 25, 2017, PA-C Brown completed a physical work capacity and pain

questionnaire for Kautzer at her request. (AR at 1079-86, 1096-99.) In this questionnaire,

Brown opined that Kautzer was incapable of lifting 10 pounds, could sit and stand/walk

less than 2 hours in an 8-hour workday, could not grasp even light items, would be absent

more than four times a month, and that even picking up and holding a phone would result

in significant muscle weakness. (AR at 1079-86.) Brown noted that he had treated

Kautzer periodically for the past ten years; however, the last time he saw her was September

19, 2016, and he explained in the evaluation that he was not active in the evaluation or

management of Kautzer’s concerns. (AR at 1084, 1096.) Further, he explained that the

physical exam he conducted was “quite limited” and that he had “to rely on her answers

as being accurate” for the purposes of the questionnaire. (AR at 1097.)

        On March 2, 2017, state agency doctor George Walcott, M.D., reviewed Kautzer’s

medical record on reconsideration. (AR at 201.) Like Dr. Shaw, Dr. Walcott also found

that none of Kautzer’s impairments met or equaled a listing-level impairment and arrived

at the same RFC finding as Dr. Shaw. (AR at 198-201.) At reconsideration, a consultative

examination was ordered because Kautzer was “alleging memory and focus problems” but

the record at that time was “not sufficient to support a decision on the claim.” (AR at

197.)

        This consultative examination took place on April 22, 2017, with Joseph F. Roe,


                                                3
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 4 of 17




Psy. D. (AR at 1087-91.) During this exam, he conducted various tests to measure

Kautzer’s mental abilities, the results of which were largely normal, as well as more

generally speaking with Kautzer regarding her alleged impairments.            Based on his

evaluation, Dr. Roe concluded:

              The claimant can understand, but may not remember or carry
              out simple instructions. She also has problems focusing and
              paying attention and would not maintain a normal work pace.
              She would not get along with supervisors or coworkers as she
              is very short tempered and has no patience at this time. She
              would not recognize when changes are needed and if she did
              recognize that change is needed in the work environment
              would not be able to do them because of her fatigue and
              chronic pain. If awarded disability status this person does not
              appear to need assistance handling her funds.

(AR at 1091.) There is no indication that Dr. Roe examined any of Kautzer’s medical

records or based his conclusions on anything other than Kautzer’s complaints. (See AR at

1087-91.)

       On May 4, 2017, state agency psychologist Lisa Fitzpatrick, Psy. D., completed a

mental residual functional capacity assessment at the reconsideration level. (AR at 202.)

She concluded that Kautzer was able to understand/remember simple instructions, but

unable to consistently remember/understand moderately to highly complex/detailed

instructions; was able to maintain attention for two hours at a time and persist at simple

tasks over eight- and forty-hour periods with normal supervision, but that her symptoms

would preclude persistence at more complex tasks over time; was able to tolerate the

minimum social demands of simple-task settings, but would not be able to tolerate

sustained contact with the general public; and was able to tolerate changes in routine, avoid

hazards, travel independently, and make/carry out simple plans. (AR at 203.)

                                             4
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 5 of 17




       Overall, the medical record does show that Kautzer reported intermittent pain

between 2016 and 2017. (See AR at 543, 591, 631, 701, 1064, 1123.) However, although

she was referred to the pain clinic multiple times (AR at 1194), she did not follow through

until April of 2018. (AR at 1193-200.) The record shows other examples in which Kautzer

did not pursue full treatment options: (1) she reported that a muscle relaxant helped her

pain, but she did not take it (AR at 1199); (2) she indicated in August of 2018 that she

had no further interest in chronic pain management visits (AR at 1231); (3) she declined

to continue to take Naltrexone because of the cost; and (4) she declined further evaluation

of reported neck pain (AR at 1307). The record also contains notes of fatigue, but such

mentions are generally brief without elaboration. (AR at 1065, 1124, 1089, 1167, 1197.)

Plaintiff does not cite to, nor did this court’s review reveal, any records showing that

Kauzter ever sought treatment for this fatigue.

       On July 3, 2019, ALJ Ellis issued a written decision, analyzing Kautzer’s alleged

disability under the five-step sequential evaluation process set forth by the Social Security

Administration. (See AR at 108-18.) At step one, the ALJ concluded that Kautzer had not

engaged in substantial gainful activity since her alleged onset date. (AR at 110.) At step

two, the ALJ found that Kautzer suffered from the following severe impairments:

“Degenerative Disc Disorder, Depression, Somatic Dysfunction, Fibromyalgia (also

referenced in this record as Central Sensitization Syndrome), Chronic Fatigue Syndrome,

and Myofacial Pain.” (AR at 110.)

       Then, at step three, ALJ Ellis considered Kautzer’s mental impairments against the

criteria in listing 12.04 for depressive, bipolar and related disorders. (AR at 111.) As for


                                             5
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 6 of 17




Kautzer’s physical impairments, the ALJ explained that she had “examined and considered

all listed impairments in 20 CFR Part 404 Subpart P, Appendix 1 with specific attention

to listing 1.04 [disorders of the spine].” (AR at 112.) Ultimately, ALJ Ellis concluded that

Kautzer did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1. (AR at 110.)

       Proceeding on to step four, ALJ Ellis concluded that Kauzter had the RFC to

perform light work, as defined in 20 C.F.R. § 416.967(b), with the following additional

limitations:

               Stand or walk for no more than four hours during an eight-
               hour work day; would need to get up and move around for two
               to three minutes at the work station if sitting for more than an
               hour; can only frequently climb ladders, ropes, or scaffolds; can
               only frequently balance, kneel, crouch, or crawl; can
               understand, remember, and carry out only simple instructions
               but not moderately to highly complex or detailed instructions;
               can have only occasional interaction with supervisors and
               coworkers, but should work away from the general public; and
               can tolerate simple changes in daily routine.

(AR at 112.)

       ALJ Ellis explained that she gave partial weight to the opinions of state agency Drs.

Shaw and Walcott, but that she added extra postural limitations based of Kautzer’s

subjective allegations of pain, muscle cramping, and fatigue. (AR at 115.) The opinion of

state agency psychologist Dr. Fitzgerald was given significant weight, as the ALJ found that

the restrictions included were well-supported by the medical evidence and the claimant’s

own testimony. (AR at 115-16.) However, the ALJ discounted PA-C Brown’s and Dr.

Roe’s opinion.

                                              6
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 7 of 17




       As for PA-C Brown’s opinion, ALJ Ellis assigned it little weight, noting that his

examination was limited, that he was not active in her treatment, and that there was limited

support in the record for the limitations he included. (AR at 116.) Finally, the ALJ

concluded that the opinion of Dr. Roe was “helpful in [her] determination of the claimant’s

residual functional capacity,” however, she discounted it for various reasons. (AR at 116.)



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and ensure the ALJ has provided “a logical bridge”

between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018).




                                             7
       Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 8 of 17




I. Opinion Evidence

       In assessing the weight to be given to an opinion not entitled to controlling weight,

an ALJ must consider the following factors: the length, frequency, nature and extent of

the treatment relationship; the source’s area of specialty; the degree to which the opinion

is supported by relevant evidence; and the degree to which the opinion consistent with the

record as a whole. 20 C.F.R. § 404.1527c(c).3 Social Security Ruling 96-6p explains that

the regulations “provide progressively more rigorous tests for weighing opinions as the ties

between the source of the opinion and the individual become weaker.” SSR 96-6p.

       Here, plaintiff argues that the ALJ erred in assessing the weight to be given to the

opinions of Dr. Roe and PA-C Brown. As for Dr. Roe’s opinion, plaintiff complains that

the ALJ erred in giving it lesser weight than Dr. Fitzpatrick’s opinion, which she accorded

significant weight. Plaintiff appears to suggest that Dr. Roe’s opinion was entitled to

greater weight simply because he personally examined Kauzter, while Dr. Fitzpatrick did

not. But the treating relationship is but one factor to be considered, and both the ALJ and




3
 20 C.F.R. § 404.1527 applies only to claims, such as the present one, filed before March 27, 2017.
Under this regulation, only opinions that are given controlling weight are those from courses who
have an ongoing treatment relationship with the claimant. Plaintiff does not here argue that any
of the medical opinions in the record are entitled to controlling weight. In particular, the only
opinion from a treating source is from PA-C Brown, who as a certified physician’s assistant did not
qualify as a “medical source” and therefore could not be given controlling weight under the treating
physician rule. See SSR 6-3p (rescinded); SSR 96-5p (rescinded).


                                                 8
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 9 of 17




Dr. Fitzpatrick offered numerous other credible reasons to discount Dr. Roe’s opinion.4

       In particular, Dr. Fitzpatrick explained that she based her RFC finding -- which was

less limiting than that proposed by Dr. Roe -- on: (1) the results of the objective tests

conducted by Dr. Roe; (2) her conclusion that the longitudinal medical record did not

reflect significant psychological symptoms, lacked relevant prescriptions, and did not even

contain complaints of significant psychological symptoms; and (3) Kautzer’s activities of

daily living. (AR at 199-200.) Likewise, the ALJ made the following observations regarding

Dr. Roe’s opinion: (1) it was based largely, if not entirely, on Kautzer’s subjective reports

of her symptoms and history; (2) Dr. Roe made some inconsistent observations in his

evaluation, stating that Kautzer both admitted and denied her depression; (3) Dr. Roe

opined as to limitations based on plaintiff’s physical conditions (and thus outside of his

specialty as a psychologist); and (4) Dr. Roe’s opinion was inconsistent with Kautzer’s

treatment records and the evidence as a whole. Overall, these reasons are consistent with

the regulatory factors and support the ALJ’s decision to discount Dr. Roe’s opinion.

Plaintiff advances two specific arguments against the ALJ’s discussion, which the court

addresses below, but does not find persuasive.

       First, plaintiff suggests that it is improper for an ALJ to discount a psychologist’s




4
  Plaintiff’s counsel has apparently previously advanced a similarly flaws argument before the
Eastern District Court of Wisconsin. Ruenger v. Saul, No. 19-CV-1160, 2020 WL 4192344, at *4
(E.D. Wis. July 21, 2020) (“Ruenger also argues that the ALJ should have given Dr. Weber’s
opinion greater weight than Dr. Rozenfeld’s because Dr. Weber was an examining source and Dr.
Rozenfeld was not. This is an incorrect statement of the law, which does not have a blanket
requirement that an ALJ credit an examining source over a non-examining one.”) (internal citation
omitted) (citing Givens v. Colvin, 551 F. App’x 855, 860-61 (7th Cir. 2013)).


                                               9
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 10 of 17




opinion for being based on subjective reports.5 On the one hand, it is true that, because

“psychiatric assessments normally are based primarily on what the patient tells the

psychiatrist,” such subjective reports as filtered through the lens of a trained physician are

not to be excluded. Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015). Still, the regulations

do specify that “[t]he more relevant the objective medical evidence and supporting

explanations presented by a medical source are to support his or her medical opinion(s) or

prior administrative medical finding(s), the more persuasive the medical opinions or prior

administrative medical finding(s) will be.” 20 C.F.R. § 404.1520c(c)(1). Regardless, it is

not entirely clear that the ALJ did discount Dr. Roe’s opinion for relying on Kauzter’s

subjective statements. She simply noted in her discussion of his opinion that “[i]t is

apparent that this evaluation was based largely, if not entirely, on the claimant’s subjective

reports of her symptoms and history,” and did not specify whether that was a factor

weighing for or against his opinion. (AR at 116.) Thus, the ALJ’s (correct) observation as

to the basis of Dr. Roe’s opinion is not error.

       Second, the plaintiff also faults the ALJ for discounting Dr. Roe’s opinion for

including an evaluation of Kautzer’s physical impairments as well as her mental ones. But

any conclusions regarding Kautzer’s physical limitations would fall outside of Dr. Roe’s

area of expertise as a psychologist, which is a permissible reason for an ALJ to discount

them. See Gibbons v. Saul, 801 F. App’x 411, 416 (7th Cir. 2020) (holding that an “ALJ

may discount opinions that are inconsistent or fall outside the doctor’s expertise”).



5
 Plaintiff raised this argument in a different portion of her brief, but it is more properly considered
here. (See Pl.’s Br. (dkt. #25) 13.)

                                                 10
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 11 of 17




       The ALJ likewise offered various legitimate reasons to discount PA-C Brown’s

opinion. Plaintiff perfunctorily argues that the ALJ did not consider Kautzer and Brown’s

treatment history, and therefore erred. But ALJ Ellis did acknowledge that PA-C Brown

had previously treated Kautzer, but she discounted his opinion based on the fact that his

examination was limited, that he was not active in her treatment, and that there was limited

support in the record for the limitations he included. (AR at 116.) These are all perfectly

valid reasons to discount his opinion, and as such the ALJ properly assessed PA-C Brown’s

opinion.



II. Listing Level Impairment

       Plaintiff also argues that the ALJ erred in assessing whether Kautzer’s impairments

met or equaled a listing level impairment. In particular, she argues that the ALJ failed to

comply with Social Security Ruling 14-1p in assessing Kautzer’s CFS. As discussed below,

the court finds that the remand is not appropriate as the plaintiff fails to show now that

her CFS equals all the criteria for a listing level impairment and because she failed to allege

even that CFS was a severe impairment, let alone a listing level impairment, at the

administrative level.

       An ALJ’s consideration of the listings at step three “streamlines the decision process

by identifying those claimants whose medical impairments are so severe that it is likely

they would be found disabled regardless of their vocational background.” Bowen v. Yuckert,

482 U.S. 137, 153 (1987). See also 20 C.F.R. § 416.925(a) (“What is the purpose of the

Listing of Impairments? . . . For adults, it describes for each of the major body systems

impairments that we consider to be severe enough to prevent an individual from doing any
                                              11
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 12 of 17




gainful activity, regardless of his or her age, education, or work experience.”). Thus, if a

claimant’s impairment meets or equals a listing, she is presumptively disabled and the ALJ

does not proceed to steps four or five of the sequential analysis. 20 C.F.R. § 416.920(d).

         Social Security Ruling 14-1p provides guidance on how to consider CFS at step

three:

               CFS is not a listed impairment; therefore, we cannot find that
               a person with CFS alone has an impairment that meets the
               requirements of a listed impairment. However, we will
               compare the specific findings in each case to any pertinent
               listing (for example, listing 14.06B in the listing for repeated
               manifestations of undifferentiated or mixed connective tissue
               disease) to determine whether medical equivalence may exist.
               Further, in cases in which a person with CFS has psychological
               manifestations related to CFS, we must consider whether the
               person's impairment meets or equals the severity of any
               impairment in the mental disorders listings.

SSR 14-1p. Plaintiff interprets this ruling to mean that an ALJ “must consider an equaling

of listing 14.06B and consider whether, in conjuncture with the mental impairments, the

claimant’s CFS enhanced the severity of the mental impairments.” (Pl.’s Br. (dkt. #25)

9.) Plaintiff then argues that a prima facie case for listing 14.06B was met, but complains

that the ALJ failed to specifically consider that listing at step three.

         An ALJ’s failure to mention the listings he or she is considering by name, combined

with a “perfunctory analysis,” may require remand. Ribaudo v. Barnhart, 458 F.3d 580,

583 (7th Cir. 2006). However, “even if the ALJ does not offer such an analysis, we do not

reverse if the claimant fails to show that he meets the criteria for that listing.” Sosinski v.

Saul, 811 F. App'x 380, 381 (7th Cir. 2020) (citing Maggard v. Apfel, 167 F.3d 376, 379-

80 (7th Cir. 1999); Rice v. Barnhart, 384 F.3d 363, 369-70 (7th Cir. 2004).


                                              12
     Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 13 of 17




       The criteria for Listing 14.06B are:

              Repeated manifestations of undifferentiated or mixed
              connective tissue disease, with at least two of the constitutional
              symptoms or signs (severe fatigue, fever, malaise, or
              involuntary weight loss) and one of the following at the marked
              level:
              1. Limitation of activities of daily living.
              2. Limitation in maintaining social functioning.
              3. Limitation in completing tasks in a timely manner due to
              deficiencies in concentration, persistence, or pace.

20 C.F.R. Part 404 Subpart P, Appendix 1, Listing 14.04B. Here, plaintiff has presented

some evidence of fatigue, but the mentions of it in the medical record are generally brief

and do not indicate that such fatigue was “severe.” Moreover, she has failed to offer any

evidence of fever, malaise, or involuntary weight loss, nor has she presented evidence that

she has symptoms or signs that are medically equivalent. As for the three options for

marked limitations, plaintiff primarily cites to the opinion of Dr. Roe which found that

Kautzer had marked limitations in social functioning and concentration, persistence, and

pace. However, as discussed above the ALJ properly discounted this opinion. (AR at 116.)

Moreover, the ALJ concluded that Kautzer had only moderate, not marked, limitations in

interacting with others and concentrating, persisting, or maintaining pace. (AR at 111.)

These findings are supported by substantial evidence in the record, including the opinions

of Dr. Fitzpatrick and the two state agency psychologists, all of whom found that Kautzer

had no more than moderate limitations.         Finally, both state agency doctors opined

generally that Kautzer’s impairments did not meet or medically equal a listing, and plaintiff




                                              13
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 14 of 17




proffered no medical opinion to the contrary.6 Thus, the ALJ’s consideration of the listing

level requirements does not warrant remand. See Knox v. Astrue, 327 F. App'x 652, 655

(7th Cir. 2009) (“Two state-agency physicians concluded that Knox's impairments did not

meet or medically equal a listing, and there was no medical opinion to the contrary. In

light of the medical evidence, the ALJ's failure to refer to a specific listing at step three is

not a ground for remand in this case.”).

       This is especially true as plaintiff conceded at the administrative level that no listing

had been met. In her pre-hearing brief, she specifically stated that she was not alleging

that her impairments met or equaled any listing. (AR at 540 (“The claimant alleges that

no Listing has been met.”).) Indeed, she did not even allege that CFS was a severe

impairment. (AR at 539.) And at the hearing she made no argument that plaintiff had a

listing level impairment (AR at 128-65), nor did she argue any differently on review to the

Appeals Council (AR at 1-5, 321-23). It is the claimant who bears the burden of proving

that her impairments meet or equal the criteria specified by a listing. Ribaudo v. Barnhart,

458 F.3d 580, 583 (7th Cir. 2006). And here, because plaintiff was represented by counsel,

she is “presumed to have made [her] best case before the ALJ.” Skinner v. Astrue, 478 F.3d

836, 842 (7th Cir. 2007). Of course, “the failure to assert an argument at the Appeals

Council does not operate as a waiver of that claim.” Shramek v. Apfel, 226 F.3d 809, 811



6
  According to plaintiff, “[a]ny argument that the state agency psychologists found that Kautzer
did not equal the listing has no merit. The state agency never found that Kautzer had CFS. . . .
Without finding that the condition even applied it is difficult to believe that either the physical or
mental health consultant considered the equaling of 14.06.” (Pl.’s Br. (dkt. #25) 13.) This
argument lacks sense. If the state agency consultants did not even conclude that Kautzer suffered
from CFS, it is under to understand how they could possibly conclude that her CFS was so severe
that it was presumptively disabling.

                                                 14
     Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 15 of 17




(7th Cir. 2000). Nevertheless, plaintiff’s failure to raise this issue at the administrative

level, combined with her failure to show that her CFS meets or equals a listing level

requirement, further cuts against remand. See Hendricks v. Astrue, No. 1:08-cv-376, 2009

WL 648610, at *8 (S.D. Ind. Mar. 11, 2009) (“the ALJ need not hypothesize about every

possible listing that Mr. Hendricks may satisfy, particularly in this case where Mr.

Hendricks was represented by counsel at the hearing” and counsel “did not present any

evidence directly tailored to any of the listings that the ALJ allegedly ignored”); Levins v.

Astrue, No. 09-C-1067, 2010 WL 1881452, at *6 (E.D. Wis. May 10, 2010) (“To [remand

to reconsider listing not initially alleged] would invite claimants to strategically sandbag

before the ALJ by explicitly stating that they are alleging disability under only a single

Listing only to later allege, should the ALJ's decision be unfavorable, that remand is

required because of the ALJ's failure to discuss the potential of medical equivalence of an

arguably relevant Listing.”).



III. Residual Functional Capacity/Subjective Symptoms

       Plaintiff’s final argument is that the ALJ failed to properly evaluate Kautzer’s RFC,

primarily arguing that she improperly assessed Kautzer’s subjective reports of pain and

fatigue. When a claimant’s statements regarding the severity of his symptoms “are not

substantiated by objective medical evidence, the adjudicator must make a finding on the

credibility of the individual's statements based on a consideration of the entire case

record.” SSR 96-7p. Case law emphasizes a reviewing court may reverse a credibility

determination “only if it is so lacking in explanation or support” that it is found to be

“patently wrong.” Simila v. Astrue, 573 F.3d 503, 517 (7th Cir. 2009) (quoting Elder v.
                                             15
      Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 16 of 17




Astrue, 529 F.3d 408, 413-14 (7th Cir. 2009)).

       Here, the ALJ broadly considered Kautzer’s subjective reports, but ultimately did

not fully credit them on the grounds that they were not entirely consistent with the medical

evidence in the record. (AR at 113.) The ALJ specifically noted that Kauzter reported

fatigue, an indeed partially credited them by adding certain postural limitations to her

RFC. (See AR at 115 (explaining that she added “extra postural limitations, mostly based

on the claimants repeated subjective allegations of back pain, general pain, and muscle

cramping and fatigue).) Plaintiff complaints that the ALJ did not cite specifically to

plaintiff’s reports that her lack of energy affected her daily activities. However, there is no

requirement that an ALJ conduct a “point-by-point credibility assessment” of a claimant’s

testimony, McCurrie v. Astrue, 401 F. App’x 145, 149 (7th Cir. 2010), or “specify which

statements were not credible.” Shideler v. Astrue, 688 F.3d 306, 312 (7th Cir. 2012).

Plaintiff additionally faults the ALJ for referencing Kauzter’s conservative treatment, but

this is an entirely permissible reason to discount Kauzter’s allegations. See SSR 16-3p (“if

the individual fails to follow prescribed treatment that might improve symptoms, we may

find the alleged intensity and persistence of an individual’s symptoms are inconsistent with

the overall evidence of record”); Coleman v. Astrue, 269 F. App’x 596, 603 (7th Cir. 2008)

(ALJ has “solid grounds” for not believing claimant’s statements regarding limiting effects

of his pain where claimant fails without legitimate excuse to comply with treatment). For

all these reasons, the court finds that the ALJ did not err in her assessment of Kauzter’s

subjective reports of her symptoms.




                                              16
     Case: 3:20-cv-00511-wmc Document #: 30 Filed: 09/15/21 Page 17 of 17




                                          ORDER

       IT   IS   ORDERED        that    the   decision   of   defendant   Kilolo      Kijakazi

Acting Commissioner     of   Social    Security,   is   AFFIRMED    and   plaintiff     Susan

Kautzer’s appeal is DISMISSED. The clerk of court is directed to enter judgment in favor

of defendant and close this case.

       Entered this 14th day of September, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              17
